ORDER

PER CURIAM.
AND NOW, this 11th day of April, 1996, the Petition for Allowance of Appeal is granted. The case shall be submitted on briefs. Argument is restricted to the following question:
1. Where a spouse has a pension which is partially marital property and partially *922separate property, and where the pension right is vested under a contract which involves the purchase, during the marriage, of time-of-service in exchange for an ongoing reduction of pension payments, should the purchased time-of-service be treated as—
a. purchased with marital property;
b. purchased with separate property except for the amount of payment reductions incurred during the marriage; or
c. irrelevant with respect to determining the fraction of the pension which is marital property and the fraction which is treated as separate property?